     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 1 of 10


1    K. Greg Peterson, Esq. (SBN: 118287)
     K. GREG PETERSON, A PROFESSIONAL LAW CORPORATION
2    455 Capitol Mall, Suite 325
     Sacramento, California 95814
3
     Telephone: (916) 443-3010
4    Facsimile: (916) 492-2680
     Email:       greg@kgregpeterson.com
5
     Attorney for Plaintiffs EL MACERO PARTNERS, LLC, a California limited liability
6    company, and FAIR PLAZA II, LTD., a California limited partnership
7
     Diane G. Kindermann Henderson, Esq. (SBN 144426)
8    Glen C. Hansen (SBN 166923)
     ABBOTT & KINDERMANN, INC.
9    2100 21st Street
     Sacramento, California 95818
10
     Telephone: (916) 456-9595
11   Facsimile: (916) 456-9599
     Email: dkindermann@aklandlaw.com
12   Email: ghansen@aklandlaw.com
13   Attorneys for Defendants BYONG HYON SON, MYONG HEE SON and
14   EL MACERO CLEANERS, INC., a California corporation

15   Brett H. Oberst, Esq. (SBN: 196219)
     DOLL AMIR & ELEY LLP
16   725 S. Figueroa Street, Suite 3275
     Los Angeles, CA 90017
17
     Telephone: (213) 542-3380
18   Facsimile: (213) 542-3163
     Email:       boberst@dollamir.com
19
     Attorneys for Defendant AMERICAN GENERAL LIFE INSURANCE
20   Company, a Texas corporation
21
     Edward R. Hugo, Esq. (SBN: 124839)
22   Christina M. Glezakos, Esq. (SBN: 229928)
     Hugo Parker, LLP
23   240 Stockton Street, Floor 8
     San Francisco, CA 94108-5325
24   Telephone: (415) 808-0300
25   Facsimile: (415) 808-0333
     Email:       ehugo@hugoparker.com
26
     Attorney for TIG Group, on behalf of Defendant ESTATE OF
27   WILLIAM R. SUTTON, DECEASED, sued herein pursuant to
     California Probate Code sections 550 through 555
28
                                                -1-
      STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
       AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
           YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 2 of 10


1    Kenneth R. Stone, Esq. (SBN: 67717)
     HEFNER STARK & MAROIS, LLP
2    2150 River Plaza Drive, Suite 450
     Sacramento, CA 95833
3
     Telephone: (916) 925-6620
4    Facsimile: (916) 925-1127
     Email:       kstone@hsmlaw.com
5
     Attorneys for DAWNA F. SUTTON, Individually and as General Partner of CAL-WEST
6    SUTTON, a California general partnership; DAWNA F. SUTTON, As Successor Trustee
7    of The Sutton Family Revocable Trust Dated October 6, 1997; DAWNA F. SUTTON, as
     Trustee of The William R. Sutton Bypass Trust; DAWNA F. SUTTON, as Trustee of The
8    Dawna F. Sutton Survivor's Trust; and TROUBLEFREE, LLC, a California limited liability
     company
9
10
                                 UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13   EL MACERO PARTNERS, LLC, et al.,               )   Case No.: 2:18-cv-01090-MCE-DB
14                                                  )
                   Plaintiffs,                      )   STIPULATION AND REQUEST
15                                                  )   FOR LEAVE OF COURT TO
     v.                                             )   EXTEND THE APRIL 1, 2020
16                                                  )   STAY OF DISCOVERY AND TIME
     ESTATE OF WILLIAM R. SUTTON, et al.,           )   FOR FILING ANSWERS, CROSS-
17
                                                    )   CLAIMS AND/OR
18              Defendants.                         )   COUNTERCLAIMS FOR AN
     __________________________________             )   ADDITIONAL ONE YEAR PERIOD
19                                                      AND FOR MODIFICATION OF
                                                        THE COURT’S APRIL 1, 2020
20                                                      ORDER; AND ORDER
21
22          The Parties hereto, by and through their attorneys of record, hereby stipulate to

23   the following facts in support of a joint request for leave of Court to extend for an

24   additional one year period the deadlines set forth in the Court’s April 1, 2020 Order

25   regarding discovery and time for filing answers, crossclaims and/or counterclaims and for

26   modification of the Court’s April 1, 2020 Order as follows:

27
28
                                                 -2-
      STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
       AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
           YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 3 of 10


1    I.        STATUS OF THE ACTION:
2              A.     Plaintiffs EL MACERO PARTNERS, LLC, a California limited liability
3    company, and FAIR PLAZA II, LTD., a California limited partnership, filed their Complaint
4    herein on or about April 3, 2018. Thereafter, on or about August 21, 2018, Plaintiffs filed
5    their First Amended Complaint (“FAC”), adding Defendant B.C. TILE II, INC. DBA
6    COTTONWOOD CLEANERS AND EL MACERO CLEANERS (“B.C. Tile II, Inc.”);
7              B.     The following Defendants have filed their Answers to Plaintiffs’ FAC:
8                     •      DAWNA F. SUTTON; individually and as General Partner of CAL-
9              WEST SUTTON, a California general partnership; DAWNA F. SUTTON, as
10             Successor Trustee of The Sutton Family Revocable Trust Dated October 6, 1997;
11             DAWNA F. SUTTON, as Trustee of The William R. Sutton Bypass Trust; DAWNA
12             F. SUTTON, as Trustee of The Dawna F. Sutton Survivor’s Trust; CAL-WEST
13             SUTTON, a California general partnership, and TROUBLEFREE, LLC, a California
14             limited liability company (the “Sutton-Related Defendants”); and
15                    •      BYONG HYON SON and MYONG HEE SON, individually and doing
16             business as EL MACERO CLEANERS and Defendant EL MACERO CLEANERS,
17             INC. a California corporation (the “El Macero, Inc.-Related Defendants”);
18             C.     Defendant AMERICAN GENERAL, the alleged successor-in-interest to
19   California-Western States Life Insurance Company, and TIG Group, on behalf of

20   Defendant the ESTATE OF WILLIAM R. SUTTON, Deceased, has yet to file a response

21   to the FAC. In accordance with the Court’s April 1, 2020 Order its response is currently

22   due to be filed on or before March 24, 2021.

23             D.     The following Defendants have had defaults entered against them, as
     indicated:
24
                      •      The default of Defendant CHANG SIK CHOI was entered by the
25
               Clerk of the Court as to the First Amended Complaint on February 28, 2020;
26
                      •      The default of Defendant B. C. Tile II, Inc. was entered by the Clerk
27
               of the Court as to the First Amended Complaint on December 4, 2018;
28
                                                    -3-
          STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
           AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
               YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 4 of 10


1           E.     Plaintiffs have been unable to locate a personal representative for
2    Defendant ESTATE OF SANG-EUI SIM, DECEASED or insurance carrier(s) for Mr. Sim,
3    but Plaintiffs are continuing in their efforts to do so; and
4           J.     Formal discovery to date has been limited to Plaintiffs’ service of the
5    Subpoenas (for production of documents) on InterWest Insurance and Nationwide
6    Insurance and the deposition of Bill Williams, an individual formerly employed by the
7    Sutton Defendants as a handyman at the El Macero Shopping Center.
8    II.    SHOWING OF GOOD CAUSE:
9           A.     In or about April 2017, Plaintiffs commenced an investigation of PCE
10   contamination at the El Macero Cleaners which occupies Suites F and G at the El
11   Macero Shopping Center, a commercial shopping center owned by Plaintiffs, which is
12   located at 417 Mace Boulevard, City of Davis, California (the “Site”) and have incurred
13   and will continue to incur response costs related to such investigation and remediation of
14   the contamination. As is set forth below in greater detail, the investigation and
15   remediation has experienced delays and, based on a recent conversation with Dr. Ijaz
16   Jamall of Risk-Based Decisions, Inc. (“RBDI”), Plaintiffs’ environmental consultant,
17   RBDI’s plan for achieving site cleanup has had to be adjusted to account for the delays.
18          B.     Originally, Dr. Jamall projected that, as an interim remedial measure, a Soil
19   Vapor Extraction (“SVE”) system consisting of, among other things, three shallow-
20   screened (SE-1a, 2a and 3a) and three deep-screened SVE wells (SVE 1b, 2b and 3b),
21   would be installed and operational by approximately the summer of 2018 and would
22   operate through the summer of 2020. However, due to an unforeseen delay in obtaining
23   a construction permit from the Yolo County Air District, the system was not activated until
24   January 2019.
25          C.     From and after the January 2019 start up, the SVE system has not been
26   fully operational. During the First, Third and Fourth Quarters 2019, only shallow SVE
27   wells SVE-1a, SVE-2a, and SVE-3a were operational. The remaining wells, SVE-1b,
28   SVE-2b and SVE-3b were off due to the rising water table which covered their well
                                          -4-
       STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
        AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
            YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 5 of 10


1    screens. In the Second Quarter 2019 the system was off because water table had risen
2    so much that the system would not operate without excessive water production. The SVE
3    system was restarted in August 2019 with SVE-1a, SVE-2a and SVE-3a operating and
4    continued with those three wells through the First Quarter of 2020. The remaining wells,
5    SVE-1b, SVE-2b, and SVE-3b were off due to groundwater flooding their well screens.
6    SVE-1a was turned off at the end of the First Quarter of 2020 as it had only 48 μg/m 3
7    PCE, which is below the current commercial environmental screening level of 67 ug/m3,
8    when tested in January 2020. With the decrease in water levels during the summer of
9    2020, SVE-2b and SVE-3b were turned on in July. In August 2020, all three deep SVE
10   wells (SVE-1b through SVE-3b) were turned on along with SVE-3a. These remained on
11   until late December 2020 when water levels again rose flooding well screens in the deep
12   wells. SVE-2a and 3a are currently operating.
13            D.   RBDI has recently recommended for approval by the Water Board adding
14   additional vapor extraction wells on the south side of the parking lot to reduce PCE
15   concentrations and has further proposed injecting potassium permanganate into the
16   existing SVE wells in order to break down the PCE near those areas. It is anticipated that
17   the proposed treatment will expedite remediation and move the site to closure, which Dr.
18   Jamall recently opined would now be in late 2022 or early 2023.
19            E.   In view of the much more extended period of delay than the Parties had
20   originally anticipated, the result of which is the absence of meaningful information
21   regarding the extent of Plaintiffs’ damages on which to rely for purposes of discussing
22   settlement, much less complete discovery, the Parties hereto have jointly agreed to
23   propose an additional one-year extension of the existing stay, while awaiting reliable
24   numbers discussing the possibility of resolution of this matter through informal means
25   and/or through the services of an independent, third-party mediator in an effort to
26   preserve judicial resources and avoid incurring further and possibly unnecessary litigation
27   costs.
28
                                                 -5-
      STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
       AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
           YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 6 of 10


1    III.   STIPULATION
2           NOW, THEREFORE, it is hereby stipulated by and between the Parties hereto, by
3    and through their respective counsel, that, subject to the Court’s approval:
4           1.     There shall be a one-year extension of the existing deadlines set forth in the
5    Court’s April 1, 2020 Order in this matter of all non-expert written discovery, including
6    interrogatories, requests for admission and, except as set forth hereinbelow in Paragraph
7    2, document requests; all Party depositions; all expert witness discovery, including expert
8    witness disclosure, exchange of reports and the taking of expert depositions;
9           2.     During the above-described one-year extension period, the Parties shall
10   have the ability to subpoena third-party documents;
11          3.     There shall be a one-year extension of the date for responding to the FAC,
12   including bringing cross-claims and/or counterclaims by all Parties, and any responses,
13   cross-claims, and/or counterclaims shall be served and filed within 14 days following the
14   expiration of the one-year extension period;
15          4.     There shall be a one-year extension of the current date for completion of all
16   non-expert discovery, which date is currently calculated as October 26, 2021. This
17   extension shall have the effect of also extending all other dates in the Court’s April 1,
18   2020 Order, including, but not limited to, designation of expert witnesses, exchanging of
19   written reports and supplemental designations of expert witnesses, filing of dispositive
20   motions, and filing of a Joint Notice of Trial Readiness; and
21          5.     All of the foregoing dates shall be calculated from and after the dates
22   extended pursuant to the Court’s April 1, 2020, as shown below:
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 -6-
       STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
        AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
            YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 7 of 10


1                                                                 CURRENT DATE
                    TASK                   EXTENSION               PER 4/1/2020    NEW DATE
2                                                                     ORDER
             Non-Expert Discovery      One-year extension           10/26/2021    10/26/2022
3            Completion                from non-expert
                                       discovery completion
4                                      date

5            Written Discovery         One -year stay               2/25/2021     2/25/2022

6            Expert Disclosure +       60 days from                 12/28/2021    12/26/2022
             reports                   extended Non-Expert
7                                      Discovery Completion
                                       Date
8
             Supplemental Expert       30 days after                1/27/2022     1/25/2003
9            Disclosure                designation of experts

10
             Dispositive Motions       One-year extension           4/26/22       4/24/2023
11           (180 days after close
             of non-expert
12           discovery)

13           Joint Notice of Trial                                                TBD based on
             Readiness – to be filed                                              date of last
             not later than 30 days                                               ruling on a
14
             after last ruling on a                                               dispositive
             dispositive motion                                                   motion
15
             Response to First         One-year stay + 14           3/11/2021     3/11/2022
16           Amended Complaint,        days
             Cross-claims/
17           Counterclaims
18   1

19            IT IS SO STIPULATED.

20   Dated: March 10, 2021                    K. GREG PETERSON, a
                                              Professional Law Corporation
21
22                                            By     /s/ K. Greg Peterson
                                                     K. Greg Peterson, Esq.
23
                                              Attorney for EL MACERO PARTNERS, LLC, a
24                                            California limited liability company, and FAIR PLAZA II,
                                              LTD., a California limited partnership
25
26
27
28
                                                            -7-
         STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
          AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
              YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 8 of 10


1    Dated: February 25, 2021          ABBOTT & KINDERMANN, INC.
2
                                       By:    /s/ Glen Hansen (as authorized 2/25/2021)
3
                                       Glen Hansen/Diane G. Kindermann Henderson, Esq.
4                                      Attorneys for Defendants BYONG HYON SON,
                                       MYONG HEE SON and EL MACERO CLEANERS,
5                                      INC., a California corporation
6
     Dated: March 9, 2021              DOLL AMIR & ELEY
7
8
9                                     By:    /s/ Brett Oberst (as authorized 3/9/2021)
                                             Brett H. Oberst, Esq.
10                                    Attorneys for Defendant AMERICAN GENERAL LIFE
                                      INSURANCE COMPANY, a Texas corporation
11
12
13
     Dated: February 26, 2021          HEFNER STARK & MAROIS
14
15                                     By: /s/ Kenneth R. Stone (as authorized 2/26/2021)
16                                            Kenneth R. Stone, Esq.
                                       Attorneys for DAWNA F. SUTTON, Individually and as
17                                     General Partner of CAL-WEST SUTTON, a California
                                       general partnership; DAWNA F. SUTTON, As
18                                     Successor Trustee of The Sutton Family Revocable
                                       Trust Dated October 6, 1997; DAWNA F.
19
                                       SUTTON, as Trustee of The William R. Sutton Bypass
20                                     Trust; DAWNA F. SUTTON, as Trustee of The Dawna
                                       F. Sutton Survivor's Trust; and TROUBLEFREE, LLC,
21                                     a California limited liability company
22
23   Dated: February 26, 2021          HUGO PARKER, LLP

24
                                       By: /s/ Christina M. Glezakos (as authorized 2/26/2021)
25                                             Christina M. Glezakos, Esq.
                                       Attorney for TIG Group, on behalf of Defendant
26                                     ESTATE OF WILLIAM R. SUTTON, DECEASED, sued
27                                     herein pursuant to California Probate Code sections
                                       550 through 555
28
                                                -8-
      STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
       AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
           YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 9 of 10


1                                               ORDER
2           The Court, having received, read, and considered the stipulation of the Parties,
3    and good cause appearing as required by Federal Rules of Civil Procedure, rule 16(b)(4),
4    hereby adopts the stipulation of the Parties in its entirety as its order, as follows:
5           1.     There shall be a one-year extension of the deadlines set forth in this Court’s
6    April 1, 2020 Order in this matter of all non-expert written discovery, including
7    interrogatories, requests for admission and, except as set forth hereinbelow in Paragraph
8    2, document requests; all Party depositions; all expert witness discovery, including expert
9    witness disclosure, exchange of reports and the taking of expert depositions;
10          2.     During the above-described one-year extension period, the Parties shall
11   have the ability to subpoena third-party documents;
12          3.     There shall be a one-year extension of the date for responding to the FAC,
13   including bringing cross-claims and/or counterclaims by all Parties, and any responses,
14   cross-claims, and/or counterclaims shall be served and filed within 14 days following the
15   expiration of the one-year extension period;
16          4.     There shall be a one-year extension of the current date for completion of all
17   non-expert discovery, which date is currently calculated as October 26, 2021. This
18   extension shall have the effect of also extending all other dates in the Court’s April 1,
19   2020 Order, including, but not limited to, designation of expert witnesses, exchanging of
20   written reports and supplemental designations of expert witnesses, filing of dispositive
21   motions, and filing of a Joint Notice of Trial Readiness; and
22          5.     All of the foregoing dates shall be calculated from and after the dates
23   previously extended pursuant to the Court’s April 1, 2020 Order, as shown below:
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   -9-
      STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
       AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
           YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
     Case 2:18-cv-01090-MCE-DB Document 50 Filed 03/11/21 Page 10 of 10


1                                                            CURRENT DATE
                 TASK                   EXTENSION            PER 9/26/2019       NEW DATE
2                                                            ORDER
          Non-Expert Discovery      One-year extension         10/26/2021      10/26/2022
3         Completion                from non-expert
                                    discovery completion
4                                   date

5         Written Discovery         One-year stay              2/25/2021       2/25/2022

6         Expert Disclosure +       60 days from               12/28/2021      12/26/2022
          reports                   extended Non-Expert
7                                   Discovery Completion
                                    Date
8
          Supplemental Expert       30 days after              1/27/2022       1/25/2023
9         Disclosure                designation of experts

10
          Dispositive Motions       One-year extension         4/26/22         4/24/2023
11                                  from non-expert
                                    discovery completion
12                                  date

13        Joint Notice of Trial                                              TBD based on
          Readiness – to be filed                                            date of last ruling
          not later than 30 days                                             on a dispositive
14
          after last ruling on a                                             motion
          dispositive motion
15
          Response to First         One-year stay + 14         3/11/2021       3/11/2022
16        Amended Complaint,        days
          Cross-claims/
17        Counterclaims
18
19         IT IS SO ORDERED.

20
21   Dated: March 10, 2021

22
23
24
25
26
27
28
                                                      -10-
      STIPULATION AND REQUEST FOR LEAVE OF COURT TO EXTEND THE APRIL 1, 2020 STAY OF DISCOVERY
       AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS FOR AN ADDITIONAL ONE
           YEAR PERIOD AND FOR MODIFICATION OF THE COURT’S APRIL 1, 2020 ORDER; AND ORDER
